UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION, CINCINNATI
SAMANTHA CRACCHIOLO,
Plaintiff, : Case No.
VS. : Judge
KINGSBURY TRUCKING, LLC, et. al., :
Defendants.
NOTICE OF REMOVAL OF CIVIL ACTION FOR HAMILTON COUNTY
COMMON PLEAS COURT
Pursuant to 28 U.S.C. §§1441 and 1446, Defendants Kingsbury Trucking, LLC and
Douglas Kingsbury (“Defendants”), hereby file this Notice of Removal of an action pending in the
Court of Common Pleas, Hamilton County, Ohio. The grounds for removal are as follows:
1. Plaintiff filed this action in the Court of Common Pleas for Hamilton County, Ohio,
Case No. A1900367, on January 22, 2019. A copy of the Complaint and the
Summons were served on Defendant on October 25, 2019.

2. Defendant Kingsbury Trucking, LLC is a corporation and citizen with its principal

place of business and executive offices in Sugar Grove, PA.

3. Defendant Douglas Kingsbury is a citizen of Pennsylvania.

4, Upon information and belief, Plaintiffs are residents and’citizens of the State of
Ohio.

5. This Court would have had original jurisdiction of the State Court action pursuant

to 28 U.S.C. §1332(a)(1) had that action been filed in this Court initially.
10.

There exists complete diversity of citizenship between the Plaintiffs and the
Defendants, and without intending to concede or admit that there is any liability or
responsibility for Defendants, which Defendants specifically deny, the amount in
controversy exceeds $75,000. Accordingly, Defendants are entitled to remove this
action under 28 U.S.C. §1441.

Defendants desire to remove the State Court action to this Court and submit this
Notice of Removal, along with attached Exhibits, in accordance with 28 U.S.C.
§1446.

This Notice of Removal is being filed within 30 days after service upon Defendants
of a copy of the initial pleading setting forth the claims for relief in the State Court
action and is, therefore, timely filed pursuant to 28 U.S.C. §1446(b).

As required by 28 U.S.C. §1446(a), attached as Exhibit A and Exhibit B are copies
of the Complaint and Summons served upon the Defendants. No other process,
pleading or other orders have been served on Defendants in this case.

Written notice of the filing of this Notice of Removal, together with a copy of the
Notice of Removal, will be promptly given to Plaintiffs and filed with the Clerk of
Court of Common Pleas of Hamilton County, Ohio, as required by 28 U.S.C.
§1446(d). Wherefore, Defendants hereby remove the State Court action from the
Court of Common Pleas, Hamilton County, Ohio to this Court.

Respectfully submitted,

 

WESTON HURD, LLP

/s/ Steven G. Carlino

Steven G. Carlino (0073734)
Kaitlin L. Madigan (0087891)

10 West Broad Street, Suite 2400
Columbus, Ohio 43215

scarlino@westonhurd.com
kmadigan@westonhurd.com

Office: 614-280-0200

Fax: 614-280-0204

Attorneys for Defendants Kingsbury Trucking LLC
and Douglas Kingsbury

CERTIFICATE OF SERVICE
The undersigned hereby certifies that the foregoing was served by ordinary U.S. Mail,

postage-prepaid, this 27" day of November 2019 to the following counsel of record herein:

Michael A. Cook

Jeffrey S. Bakst & Associates
2406 Auburn Ave.
Cincinnati, OH 45219
Attorney for Plaintiffs

Steven. G. Carlino
Steven G. Carlino
 

 

AFTAB PUREVAL
HAMILTON COUNTY CLERK OF COURTS

COMMON PLEAS DIVISION

ELECTRONICALLY FILED
October 25, 2019 10:33 AM
AFTAB PUREVAL
Clerk of Courts
Hamilton County, Ohio
CONFIRMATION 890784

SAMANTHA CRACCHIOLO A 1905117

VS.
KINGSBURY TRUCKING LLC

FILING TYPE: INITIAL FILING (IN COUNTY) WITH NO JURY
DEMAND

PAGES FILED: 20

EFR200

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO :
608 WOODBLUFF LANE :
HARRISON, OHIO 45030 :

Case No.

And

MAYA CRACCHIOLO, individually,
By and through SAMANTHA
CRACCHIOLO, mother and
Natural Guardian

608 WOODBLUFF LANE
HARRISON, OHIO 45030

Judge
Plaintiff,

vs. : COMPLAINT AND

: FIRST SET OF INTERROGATORIES
KINGSBURY TRUCKING, LLC : AND REQUEST FOR PRODUCTION
8426 Route 957 : OF DOCUMENTS TO DEFENDANTS
Sugar Grove, PA 16350

 

And

DOUGLAS BRUCE KINGSBURY
8426 Route 957 :
Sugar Grove, PA 16350 :

Also Serve:

Statutory Agent

- Eric Beery

GY, ve on 5025 Arlington Center Blvd, Suite 55
AYTORNEYS AT LAW Columbus, Ohio 43220

2406 AUSURN AVENUE

CINCINNATI, OHIO 45219-2702 Defendants.
381-2221

 

Now comes the Plaintiffs, by and through counsel, and as and for their cause of action

against the Defendants, states as follows:

-1-

 

 

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
yg > ,
Airey Bakse ;
a tssoctates, L0G
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 48219-2702

381-2221

COUNT ONE
1. Plaintiffs Samantha Cracchiolo and Maya Cracchiolo currently reside at 608
Woodbiuff Lane, Harrison, Ohio 45030, and has so resided at all relevant times herein.
2. Plaintiff, Samantha Cracchiolo is the mother and legal guardian of Plaintiff, Maya

Cracchiolo.

3. Defendant, Kingsbury Trucking LLC is a corporation located at 8426 Route 957,
bugar Grove, PA 16350, and doing business in Chester County, Ohio.

4. Defendant, Douglas Bruce Kingsbury, resides at 8426 Route 957, Sugar Grove,
PA 16350, and has so during all relevant times herein.

5. Defendant Douglas Bruce Kingsbury is the owner and operator of Kingsbury
Trucking LLC.

6. On November 5, 2017, Plaintiff, Samantha Cracchiolo, was traveling southwest
on Interstate 71.

7. On November 5, 2017, Defendant, Douglas Bruce Kingsbury, owner and
operator of Kingsbury Trucking LLC was traveling in the scope of his employment southwest on
Interstate 71 when he failed to maintain the assured clear distance ahead, striking the Plaintff's
car in the rear causing injuries to the Plaintiffs.

8. Douglas Bruce Kingsbury was an owner or employee of Defendant, Kingsbury
Trucking LLC and was acting in the course and scope of such ownership or employment when
he negligently struck the rear of the Plaintiffs vehicle.

9. Defendant, Kingsbury Trucking LLC is liable for the negligence of Douglas Bruce
Kingsbury who, in the course and scope of his ownership and/or employment struck the

Plaintiff, vehicle.

-2-

 

 

E-FILED 10/25/2019 10

33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
g *¢ .
Srey Lf Bakse ,
&atesociates, LAG
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, O10 48219-2702
381-2221

E-FILED 10/25/2019 1

 

10. Defendant, Douglas Bruce Kingsbury, owed the Plaintiff and the general public a
duty to operate his vehicle in a reasonably prudent fashion, to maintain control of his vehicle,
and to maintain the assured clear distance ahead.

1i. Defendant, Douglas Bruce Kingsbury negligently breached these duties that she
owed Plaintiff, Samantha Cracchiolo in the following ways: a) Douglas Bruce Kingsbury failed to
maintain assured clear distance ahead; b) Douglas Bruce Kingsbury failed to maintain
reasonable control of his vehicle; c) and Douglas Bruce Kingsbury operated his automobile in a
grossly negligent and reckless manner.

12. As a direct and proximate result of Defendant Douglas Bruce Kingsbury’s
negligence, Plaintiff, Samantha Cracchiolo, has sustained severe and permanent injuries and
has incurred medical expenses in an amount yet to be determined and shall continue to incur
medical expenses in the future with reasonable medical certainty; Plaintiff, Samantha
Cracchiolo, has further sustained past pain and suffering and will continue to do so into the
future with reasonable medical certainty; Plaintiff, Samantha Cracchiolo, has further sustained
past lost wages and shall continue to do so into the future and shall further lose wages into the
future with reasonable certainty; Plaintiff, Samantha Cracchiolo, has also suffered a loss of
earning capacity and will continue to do so into the future with reasonable certainty.

13. Plaintiff, Samantha Cracchiolo is entitled to judgment against Defendant, Douglas
Bruce Kingsbury in an amount yet to be determined, but in excess of $25,000.00 and in excess

of the jurisdictional limits of this Court.
COUNT TWO

CLAIMS FOR PLAINTIFF MAYA CRACCHIOLO AGAINST DEFENDANT DOUGLAS

BRUCE KINGSBURY

~3-

 

333 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
Gg "Of
dry Bakst
4 * 2
a: tssoctates, LLC
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-2221

E-FILED 10/25/2019 1

14. Plaintiffs hereby incorporate Paragraphs 1 through 13 as though fully rewritten
herein.

15. On November 5, 2019, Plaintiff, Maya Cracchiolo, was in passenger in a vehicle
driven my her mother, Samantha Cracchiolo, traveling southwest on I-71, when the Defendant,
Douglas Bruce Kingsbury failed to maintain assured clear distance ahead and rear ended
Plaintiff's vehicle, causing injuries to Maya Cracchiolo.

16. ‘Defendant, Douglas Bruce Kingsbury, owed the Plaintiffs and the general public a
duty to operate his vehicle in a reasonably prudent fashion, to maintain control of his vehicle,
and to maintain the assured clear distance ahead.

17. Defendant, Douglas Bruce Kingsbury, negligently breached these duties that he
owed Plaintiff in the following ways: a) Douglas Bruce Kingsbury failed to maintain assured
clear distance ahead; b) Douglas Bruce Kingsbury failed to maintain reasonable control of his
vehicle; c) and Douglas Bruce Kingsbury operated his automobile in a grossly negligent and
reckless manner.

18. As a direct and proximate result of Defendant Douglas Bruce Kingsbury’s
negligence, Plaintiff, Maya Cracchiolo, has sustained severe and permanent injuries and has
incurred medical expenses in an amount yet to be determined and shall continue to incur
medical expenses in the future with reasonable medical certainty; Plaintiff, Maya Cracchiolo has
further sustained past pain and suffering and will continue to do so into the future with
reasonable medical certainty; Plaintiff, Maya Cracchiolo, has further sustained past lost wages
and shall continue to do so into the future and shall further lose wages into the future with
reasonable certainty; Plaintiff, Maya Cracchiolo, has also suffered a loss of earning capacity and

will continue to do so into the future with reasonable certainty.

-4-

 

 

333 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
g "CG
fry & Bukst
- fa fied
&ulssociates, £46
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-22a1

19. Plaintiff, Maya Cracchiolo is entitled to judgment against Defendant, Douglas
Bruce Kingsbury in an amount yet to be determined, but in excess of $25,000.00 and in excess
bf the jurisdictional limits of this Court.
COUNT THREE
PLAINTIFF, SAMANTHA CRACCHIOLO’S
CLAIMS AGAINST KINGBURY TRUCKING LLC /RESPONDEAT SUPERIOR
20. Plaintiffs hereby incorporate paragraphs 19 as though fully rewritten herein.
21. Defendant, Kingsbury Trucking LLC was the employer of Douglas Bruce Kingsbury
on November 5, 2017.
22. At the time of the accident, the Defendant Douglas Bruce Kingsbury was in the
scope of his employment for the Defendant, Kingsbury Trucking LLC.
23. Defendant, Kingsbury Trucking LLC is vicariously liable for the negligence of
Defendant Douglas Bruce Kingsbury and responsible for the damages to the Plaintiff, Samantha
Cracchiolo
24. As a direct and proximate result of the Defendant Kingsbury Trucking LLC
employee, Douglas Bruce Kingsbury, the Plaintiff, Samantha Cracchiolo has suffered permanent
and disabling injuries.
25. Asa direct and proximate result of Kingsbury Trucking LLC employee's negligence,
Plaintiff, Samantha Cracchiolo sustained severe and permanent injuries and has incurred
medical expenses in an amount yet to be determined, and shall continue to incur medical
expenses into the future with reasonable medical certainty; Plaintiff, Samantha Cracchiolo has
further sustained past pain and suffering and will continue to do so into the future with
reasonable medical certainty; Plaintiff, Samantha Cracchiolo has further sustained past lost

wages and shall continue to do so into the future with reasonable certainty; Plaintiff, Samantha

-5-

 

 

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
an LG
LPreYy cf Bakst ,
&etssociates, LLG
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
331-2221

E-FILED 10/25/2019 1

 

Cracchiolo has also suffered a loss of earning capacity and will continue to do so into the future
with reasonable certainty.

26. Plaintiff, Samantha Cracchiolo is entitled to judgment against Defendant, Kingsbury

(Trucking LLC in an amount yet to be determined, but in excess of $25,000.00 and in excess of

the jurisdictional limits of this Court, as and for vicarious liability.
COUNT FOUR

PLAINTIFF, MAYA CRACHIOLO’S

CLAIMS AGAINST KINGSBURY TRUCKING LLC /RESPONDEAT SUPERIOR

27. Plaintiff hereby incorporates paragraphs 26 as though fully rewritten herein.

28. Defendant, Kingsbury Trucking LLC was the employer of Douglas Bruce Kingsbury
pn November 5, 2017.

29. At the time of the accident, the Defendant Douglas Bruce Kingsbury was in the
scope of his employment for the Defendant, Kingsbury Trucking LLC.

30. Defendant, Kingsbury Trucking LLC is vicariously liable for the negligence of
Defendant Douglas Bruce and responsible for the damages to the Plaintiff, Maya Cracchiolo.
31. As a direct and proximate result of the Defendant Kingsbury Trucking LLC
employee, Douglas Bruce Kingsbury, the Plaintiff, Maya Cracchiolo has suffered permanent and
disabling injuries.

32. Asa direct and proximate result of Kingsbury Trucking LLC employee's negligence,
Plaintiff, Maya Cracchiolo sustained severe and permanent injuries and has incurred medical
expenses in an amount yet to be determined, and shall continue to incur medical expenses into
the future with reasonable medical certainty; Plaintiff, Maya Cracchiolo has further sustained
past pain and suffering and will continue to do so into the future with reasonable medical

certainty; Plaintiff, Maya Cracchiolo has further sustained past lost wages and shall continue to

-6-

 

0:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
IY MBakst
. . Vf f23
& tesoctates, LL G
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702

381-2221

E-FILED 10/25/2019 1

Ho so into the future with reasonable certainty; Plaintiff, Maya Cracchiolo has also suffered a
oss of earning capacity and will continue to do so into the future with reasonable certainty.

33. Plaintiff, Maya Cracchiolo is entitled to judgment against Defendant Kingsbury
Trucking LLC in an amount yet to be determined, but in excess of $25,000.00 and in excess of

the jurisdictional limits of this Court, as and for vicarious liability.

WHEREFORE, Plaintiffs pray for judgment against Defendants in the excess of
$25,000.00 as and for Plaintiffs First Count; Plaintiffs pray for judgment against Defendant in
the excess of $25,000.00 as and for Plaintiffs Second Count; Plaintiffs pray for judgment against
Defendant in the excess of $25,000.00 as and for Plaintiffs Third Count; Plaintiffs pray for
judgment against Defendant in the excess of $25,000.00 as and for Plaintiffs Fourth Count and

Plaintiffs further pray for all relief that they may be entitled to either legal and/or equitable.

Respectfullysu ayitted,

 

 

Michael A. Cook (0059361)
Jeffrey S. Bakst & Associates
Trial Attorneys for Plaintiff
2406 Auburn Avenue
Cincinnati, Ohio 45219
(513) 381-2221

(513) 977-5595 ~ fax

-7-

 

 

0:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
INSTRUCTIONS TO CLERK

Please serve a copy of the Complaint and First Set of Interrogatories and Requests for
Production of Document on Defendants at the addresses identified in the above caption by
Certified Mail, Return Receipt Requested.

 

 

Michael A. Cook

cn CG
Lirey J Baket
* 4, 2
és tesociates, LLC
ATTORNEYS AT LAW
2406 AUBURN AVENUE
CINCINNATI, OHIO 45219-2702
381-2221

-8-

 

 

E-FILED 10/25/2019 10:33 AM / CONFIRMATION 890784 / A1905117 / COMMON PLEAS DIVISION / IFI

 

 
 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

KINGSBURY TRUCKING LLC
8426 ROUTE 957 D-1
SUGAR GROVE PA 16350

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

DI27046069

 

 
 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

DOUGLAS BRUCE KINGSBURY
8426 ROUTE 957 D-2
SUGAR GROVE PA 16350

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff (s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

D127046071

 

+ o
VERIFY RECORD

 
 

COURT OF COMMON PLEAS
HAMILTON COUNTY, OHIO

SAMANTHA CRACCHIOLO
PLAINTIFF
Use below number on
all future pleadings

No. A 1905117
SUMMONS
KINGSBURY TRUCKING LLC
DEFENDANT

KINGSBURY TRUCKING LLC

STATUTORY AGENT ERIC BEERY D-1
5025 ARLINGTON CENTER BLVD #55

COLUMBUS OH 43220

You are notified
that you have been named Defendant(s) in a complaint filed by

SAMANTHA CRACCHIOLO
608 WOODBLUFF LANE
HARRISON OH 45030

Plaintiff(s)
in the Hamilton County, COMMON PLEAS CIVIL Division,
AFTAB PUREVAL, 1000 MAIN STREET ROOM 315,
CINCINNATI, OH 45202.
You are hereby summoned and required to serve upon the plaintiff's
attorney, or upon the plaintiff, if he/she has no attorney of record, a
copy of an answer to the complaint within twenty-eight (28) days after
service of this summons on you, exclusive of the day of service. Your
answer must be filed with the Court within three (3) days after the
service of a copy of the answer on the plaintiff's attorney.

Further, pursuant to Local Rule 10 of Hamilton County, you are also required to
file a Notification Form to receive notice of all future hearings.

If you fail to appear and defend, judgement by default will be rendered
against you for the relief demanded in the attached complaint.

Name and Address of attorney AFTAB PUREVAL

MICHAEL A COOK Clerk, Court of Common Pleas
2406 AUBURN AVE Hamilton County, Ohio
CINCINNATI OH

45219-2702

By RICK HOFMANN
Deputy

Date: October 29, 2019

D127046079

 

 
